Form 52-109FV1 Certification of annual filings - venture issuer basic certificate I,Farid Naghiyev, Finance Manager and Controller of MegaWest Energy Corp.,certify the following: 1. Review: I have reviewed the annual financial statements and annual MD&A, including, for greater certainty, all documents and information that are incorporated by reference in the AIF (together, the “annual filings”) of MegaWest Energy Corp (the issuer) for the period endingApril 30, 2009 2.No misrepresentations: Based on my knowledge, having exercised reasonable diligence, theannual filings do not contain any untrue statement of a material fact or omit to state a materialfact required to be stated or that is necessary to make a statement not misleading in light of thecircumstances under which it was made, for the period covered by the annual filings. 3.Fair presentation: Based on my knowledge, having exercised reasonable diligence, theannualfinancial statements together with the other financial information included in theannual filingsfairly present in all material respects the financial condition, results of operations and cash flows of the issuer, as of the date of and for the periods presented in the annual filings. Date: August 28, 2009 “Farid Naghiyev” Farid Naghiyev Finance Manager and Controller NOTE TO READER In contrast to the certificate required for non-venture issuers under National Instrument 52-109 Certification of Disclosure in Issuers’ Annual and Interim Filings (NI 52-109), this Venture Issuer Basic Certificate does not include representations relating tothe establishment and maintenance of disclosure controls and procedures (DC&P) and internal control over financial reporting(ICFR), as defined in NI 52-109. In particular, the certifying officers filing this certificate are not making any representationsrelating to the establishment and maintenance of i)controls and other procedures designed to provide reasonable assurance that information required to bedisclosed by the issuer in its annual filings, interim filings or other reports filed or submitted under securitieslegislation is recorded, processed, summarized and reported within the time periods specified in securities legislation; and ii)a process to provide reasonable assurance regarding the reliability of financial reporting and the preparationof financial statements for external purposes in accordance with the issuer’s GAAP. The issuer’s certifying officers are responsible for ensuring that processes are in place to provide them with sufficient knowledge to support the representations they are making in this certificate. Investors should be aware that inherent limitations on the ability of certifying officers of a venture issuer to design and implement on a cost effective basis DC&P and ICFR as defined in NI 52- 109 may result in additional risks to the quality, reliability, transparency and timeliness of interim and annual filings and other reports provided under securities legislation.
